Citation Nr: 0827411	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for allergies with 
respiratory and sinus problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from February 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision (mailed 
in September 2004) of the above Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
denied entitlement to service connection for allergies with 
respiratory and sinus problems, to include as secondary to 
herbicide exposure.  

In an April 2007 decision, the Board denied service 
connection for allergies with respiratory and sinus problems 
as secondary to herbicide exposure.  However, the Board 
determined that the veteran's claim for service connection 
for allergies with respiratory and sinus problems on a direct 
basis needed to be remanded for additional evidentiary 
development.  All requested development has been conducted 
and the claim is now before the Board for appellate 
consideration.



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has allergies with respiratory and sinus problems which is 
due to any incident or event in active military service.  



CONCLUSION OF LAW

Allergies with respiratory and sinus problems were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Finally, the Board notes the RO sent the veteran a letter in 
May 2007, which informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from October 1998 to 
October 2004.  The veteran was also afforded a VA examination 
in April 2008.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed allergy disorder is not one of those diseases subject 
to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection for 
allergies with respiratory and sinus problems is warranted 
because he has suffered from nasal and chest congestion since 
service.  He specifically attributes his current allergy and 
sinus problem to an incident in service when he and another 
service member were ordered to dig up flower beds outside a 
supply building.  The veteran reported that they dug up a 
clump of rotting foliage that had an extremely strong smell, 
and that his sinuses and respiratory system have not been the 
same since.  

Review of the veteran's service treatment records (STRs) 
reveals no complaints, treatment, or findings related to a 
chronic allergy, sinus, or respiratory disability that was 
incurred during service.  The veteran's sinuses were normal 
at his enlistment examination in January 1964, and he did not 
lodge any complaints regarding any allergy, sinus, or 
respiratory problems.  The Board does note that a November 
1967 treatment record reflects that the veteran was given 
medication for "sinuses."  However, the treatment record 
does not contain any subjective complaints or objective 
findings of an allergy or sinus disorder.  In this regard, 
the Board notes that the veteran initially presented for 
treatment complaining of sweating and pleuritic chest pain on 
the left for three days.  He denied having a cough or chills.  
A chest X-ray was ordered to rule out lower left lobe 
pneumonia, and the X-ray was within normal limits.  Four days 
later, the veteran returned complaining again of pain in his 
left chest wall whenever he sneezed, coughed, or laughed.  
The impression was a ligament strain, and he was prescribed 
medication, including medication for "sinuses."  The STRs 
are negative for any additional complaints, treatment, or 
findings related to an allergy, sinus, or respiratory 
disorder.  

The Board finds that, although the November 1967 STRs do 
reflect that the veteran was given medication for 
"sinuses," there is no objective evidence of record which 
shows that he suffered from a chronic sinus or allergy 
disability during service, as opposed to symptoms which may 
be generally associated with allergy or sinus problems.  In 
this context, the Board notes that the veteran's complaints 
of sneezing and coughing during service were not found to be 
related to an underlying sinus or allergy disability.  
Indeed, the STRs do not contain any objective clinical 
findings or diagnosis of an allergy or sinus disability.  

The first time the veteran is shown to have an allergy or 
sinus disability was in January 2000.  At that time, he 
complained of nasal and chest congestion and allergies which 
had persisted for three weeks and had not responded to 
medication.  The assessment was seasonal allergic rhinitis 
and sinusitis.  See January 2000 VA outpatient treatment 
record.  Subsequent post-service medical records contain 
diagnoses of environmental allergies with recurrent 
respiratory and sinus problems and atypical allergic 
rhinitis.  See April 2004 Agent Orange examination; VA 
outpatient treatment records dated from July 2003 to October 
2004.  

The Board finds that the gap of more than 30 years between 
the veteran's military service and when he is first shown to 
have an allergy or sinus disability militates against a 
finding that he suffered a chronic allergy or sinus 
disability in service.  As noted, the STRs, including 
examinations, do not contain any evidence of manifestations 
sufficient to identify an allergy or sinus disability; nor 
was there any observation conducted of those manifestations 
to establish chronicity at the time.  Therefore, the Board 
finds service connection is not warranted for a chronic 
disease shown in service, under 38 C.F.R. § 3.303(b).  See 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

The Board finds that the gap of more than 30 years in the 
record also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b).  In this regard, the Board notes that the veteran 
has asserted that he continued to have allergy and sinus 
problems after he was discharged from service.  See April 
2004 Agent Orange examination report.  The Board notes that 
the veteran is competent to testify as to the symptoms he has 
experienced during service.  However, the Board also notes 
that, in order to establish continuity of symptomatology, the 
condition of which he complained must have been noted during 
service.  See 38 C.F.R. § 3.303(b).  In this case, as noted, 
an allergy or sinus disorder or disability was not shown or 
noted during service.  Therefore, the Board finds that 
service connection is not warranted based upon continuity of 
symptomatology, under 38 C.F.R. § 3.303(b).  

The veteran was afforded a VA examination in April 2008 to 
determine whether there is a causal nexus between the 
veteran's current allergy disorder and military service.  The 
examiner noted the veteran provided a long history of nasal 
congestion and drainage, with periodic nasal bleeding, and 
also noted the veteran feels strongly that these symptoms 
have occurred since Vietnam.  After examining the veteran, 
the VA examiner rendered a diagnosis of allergic rhinitis and 
minimal chronic maxillary and ethmoid sinusitis.  After 
reviewing the claims file and noting the lack of complaints 
or treatment for any sinus-related issue during service or in 
close proximity thereafter, the VA examiner opined that it is 
"less likely than not" that the veteran's allergic rhinitis 
and mild chronic sinusitis might be related to his military 
service.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
allergies with respiratory and sinus problems.  In making 
this determination, the Board finds most probative the 
opinion rendered by the examiner who conducted the April 2008 
VA examination, as his opinion was based upon the history 
provided by the veteran, physical examination of the veteran, 
and review of the claims file, including the STRs.  The Board 
also notes that the VA examiner provided a complete rationale 
for his opinion, noting that there was no evidence of 
complaints or treatment for any sinus-related issue while he 
was on active duty or within the immediate post-service 
period.  

Moreover, the Board notes there is no opposing medical 
opinion of record which supports the veteran's contention 
that his current allergy and sinus disability is related to 
his military service.  The only evidence of record which 
suggests that his current disability is related to service is 
the veteran's own statements; however, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board recognizes that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim of service connection for allergies with 
respiratory and sinus problems, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for allergies with 
respiratory and sinus problems is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


